Citation Nr: 1421898	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for type II diabetes mellitus with hypertension, hypercholesterolemia, heart disease, and erectile dysfunction, including as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from October 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for type II diabetes mellitus with hypertension, hypercholesterolemia, heart disease and erectile dysfunction, including as a result of exposure to herbicides.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of the proceeding is included in his electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he was exposed to herbicides when he flew to DaNang, Vietnam during his tour of duty in Southeast Asia.  These assertions could not be verified through official channels.  In addition, the Veteran asserts that he was exposed to herbicides when he was stationed at U-Tapao Air Base in Thailand from April 1968 to June 1969.  

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that, if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id.  Such exposure may not be conceded in this Veteran's case, however, because his service personnel records show that he was stationed at U-Tapao but not in any of those specific capacities.  

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

If the veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established. If such exposure cannot be established and the veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

However, if herbicide exposure cannot otherwise be established and the veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id. 

It appears that the RO placed a Memorandum for the Record in the Veteran's claims file but it is undated.  In a March 2009 letter, the RO requested specific information related to the Veteran's exposure to herbicides.  No response was received.  Subsequently, in his April 2011 substantive appeal (as well as at his November 2013 hearing), the Veteran provided additional information.  However, it does not appear that the RO had an opportunity to file a request to the JSRRC in an attempt to verification of herbicide exposure, or to the JSRRC coordinator for a formal finding that sufficient information required to verify herbicide exposure does not exist as required by the guidelines in M21-1MR.  Consequently, the Board finds that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After compiling information as to the approximate dates, location, and nature of the Veteran's alleged exposure, the AOJ should prepare a list of the Veteran's service dates and locations as well as his contentions regarding exposure to herbicides in service.  This information should be forwarded to the JSRRC with a request for verification of exposure to either tactical or commercial herbicides in accordance with 38 C.F.R. § 3.159 (2013) or to the JSRRC coordinator for a formal finding that sufficient information required to verify herbicide exposure does not exist, as appropriate.  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to claims for service connection based on herbicide exposure in locations other than Vietnam.  

The requests should continue until the necessary information is obtained; or, it is reasonably certain that records do not exist, or that further efforts to obtain the records would be futile.  If the AOJ is unable to locate records, then a memorandum of the efforts in attempting to obtain any records should be associated with the file.

2.  After completing the requested actions, and any other notice or development deemed warranted, the AOJ should readjudicate the issue of entitlement to service connection for type II diabetes mellitus with hypertension, hypercholesterolemia, heart disease, and erectile dysfunction, including as a result of exposure to herbicides.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

